Motion GRANTED and Order filed June 2, 2022.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-22-00394-CV
                                   ____________

     IN RE FRUIT FLOWERS SOUTH, LLC AND ANTONIO AVILES
                        SANCHEZ, Relators


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              405th District Court
                            Galveston County, Texas
                       Trial Court Cause No. 18-CV-1446

                                     ORDER

      On June 1, 2022, relators Fruit Flowers South, LLC and Antonio Aviles
Sanchez, filed a petition for writ of mandamus in this court. Relators ask this court
to order the Honorable Jared Robinson, Judge of the 405th District Court, in
Galveston County, Texas, to set aside his May 23, 2022 order excluding testimony
of relators’ expert on the reasonableness of charges for medical services, entered in
trial court number 18-CV-1446, styled Vanessa Hallmark v. Antonio Aviles Sanchez
and Fruit Flowers South, LLC.

      Relators also filed a motion for temporary stay of proceedings below. See
Tex. R. App. P. 52.8(b), 52.10. On June 1, 2022, relators ask this court to stay
proceedings in the trial court pending a decision on the petition for writ of
mandamus.

      It appears from the facts stated in the petition and motion that relators’ request
for relief requires further consideration and that relators will be prejudiced unless
immediate temporary relief is granted. We therefore GRANT relators’ motion and
issue the following order:

      We ORDER all proceedings in trial court cause number 18-CV-1446,
Vanessa Hallmark v. Antonio Aviles Sanchez and Fruit Flowers South, LLC,
STAYED until a final decision by this court on relators’ petition for writ of
mandamus, or until further order of this court.

      In addition, the court requests real party in interest Vanessa Hallmark to file a
response to the petition for writ of mandamus on or before June 23, 2022. See Tex.
R. App. P. 52.4.

                                   PER CURIAM


Panel Consists of Justices Bourliot, Zimmerer, and Hassan.